Case 8:21-bk-10958-ES      Doc 58 Filed 04/27/21 Entered 04/27/21 12:41:45                           Desc
                            Main Document    Page 1 of 2


  1   RON BENDER (SBN 143364)
      MONICA Y. KIM (SBN 180139)
  2   JULIET Y. OH (SBN 211414)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.       FILED & ENTERED
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234                            APR 27 2021
  5   Facsimile: (310) 229-1244
      Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COMCLERK U.S. BANKRUPTCY COURT
  6                                                                 Central District of California
                                                                    BY daniels DEPUTY CLERK
      Proposed Attorneys for Chapter 11 Debtor and
  7   Debtor-in-Possession
  8                                                          CHANGES MADE BY COURT
                           UNITED STATES BANKRUPTCY COURT
  9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                     SANTA ANA DIVISION
11

12
      In re:                                         Lead Case No.: 8:21-bk-10958-ES
13

14    PLAMEX INVESTMENT, LLC, a                      Jointly administered with 3100 E. Imperial
      Delaware limited liability company,            Investment, LLC (8:21-bk-10957-ES)
15
             Debtor and Debtor in Possession.        Chapter 11 Cases
16    _________________________________
17    In re:                                         ORDER GRANTING EX PARTE MOTION
                                                     FOR AN ORDER EXTENDING TIME FOR
18    3100 E. IMPERIAL INVESTMENT,                   PLAMEX INVESTMENT, LLC TO FILE
      LLC, a Delaware limited liability              SCHEDULES    OF     ASSETS   AND
19    company,                                       LIABILITIES,   STATEMENT      OF
                                                     FINANCIAL AFFAIRS, AND ALL OTHER
20          Debtor and Debtor in Possession.         REQUIRED DOCUMENTS
21    _________________________________

22       Affects both Debtors                        [No Hearing Required Pursuant to Local
                                                     Bankruptcy Rules 1007-1(b) and 9013-1(p)(1)]
23      Affects Plamex Investment, LLC only
24      Affects 3100 E. Imperial Investment,
25    LLC only

26
27

28



                                                      1
Case 8:21-bk-10958-ES       Doc 58 Filed 04/27/21 Entered 04/27/21 12:41:45                 Desc
                             Main Document    Page 2 of 2


  1          The Court, having read and considered the Ex Parte Motion For An Order Extending

  2   Time For Plamex Investment, LLC To File Schedules Of Assets And Liabilities, Statement Of

  3   Financial Affairs, And All Other Required Documents (the “Motion”) filed by Plamex

  4   Investment, LLC, the debtor and debtor-in-possession in the above-captioned chapter 11

  5   bankruptcy case (the “Debtor”), made pursuant to 11 U.S.C. § 521, Rule 1007(c) of the Federal

  6   Rules of Bankruptcy Procedure, and Rules 1007-1(b) and 9013-1(p)(1) of the Local Bankruptcy

  7   Rules of the United States Bankruptcy Court for the Central District of California, and with good

  8   cause appearing, therefor,

  9          HEREBY ORDERS AS FOLLOWS:
10           1.      The Motion is granted;

11           2.      The Debtor is hereby granted an extension of time up to and including May 12,

12    2021, to file its Schedules of Assets and Liabilities, Statement of Financial Affairs, and any other

13    “Required Documents,” as that term is defined in the Motion.

14           3.      No further extensions will be granted absent exigent circumstances.

15

16                                                         ###

17

18

19

20

21

22

23

24 Date: April 27, 2021

25

26
27

28



                                                       2
